DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/808,331 filed 21 February 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 December 2021 has been considered by the examiner.

Response to Amendment
	Replacement drawing sheets for Figures 1-6 were received on 01 December 2021 and have been approved by the Office. The drawing objections have been obviated in view of amendments to the claims and specification filed 01 December 2021.
	The specification objections have been obviated in view of Applicant’s amendments filed 01 December 2021, except with regards to the lack of antecedent basis for limitations recited in claims 3 and 4. See below.
	The claim objections have been obviated in view of Applicant’s amendments filed 01 December 2021.

	Claims 2, 5-9, 11, and 14 have been canceled.
	Claims 1, 3-4, 10, 12-13, and 15 are still pending. An action on the merits follows.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“first in use position” in claims 3-4 lacks antecedent basis in the specification. The specification recites “a first stored configuration in paragraph [0019].
“second stored position” in claim 3 lacks antecedent basis in the specification. The specification recites a “second use configuration” in paragraph [0019].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 10, 12-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the three sections comprise two or more material properties” in line 5. The original disclosure does not provide sufficient support for the limitation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer (US 2007/0155597) in view of Knapp (7,488,277).
claim 1, Hockemeyer teaches a workout station, comprising:
a horizontal platform/deck (30) having a length and a width wherein the horizontal platform has three sections comprising a first portion, a second portion and a third portion, wherein the first portion and the third portion are positioned on opposite sides of the second portion and further wherein the three sections comprise two or more material properties (See annotated Fig. 1A below. The three sections of the deck 30 have at least two material properties. Material properties are not well defined by the Applicant. Thus, it is understood that a material property is a property of some material, such as color, density, elasticity, etc. The deck 30 of Hockemeyer is made of a material that must have a color and a density.); and
a support structure/frame rack (12) extending vertically from the horizontal platform at a first end of the horizontal platform wherein the support structure has a first vertical beam at a first side of the horizontal platform and a second vertical beam at a second side of the horizontal platform, a first horizontal beam engaging an upper end of the first vertical beam at a first vertical beam upper end and engaging an upper end of the second vertical beam at a second vertical beam upper end (See annotated Fig. 1A below.), …;
one or more protruding bars extending from a surface of at least one of the first horizontal beam, the first vertical beam and the second vertical beam (See annotated Fig. 1A below.); and
a user support/weight bench (28) (Fig. 1A).

    PNG
    media_image1.png
    839
    905
    media_image1.png
    Greyscale

Hockemeyer does not teach a second horizontal beam secured along a length of the first vertical beam on a first end and the second vertical beam on a second end; and wherein the user support is rotationally engaging the second horizontal beam.
However, in a similar field of endeavor, Knapp teaches a workout station having a support structure comprising a first vertical beam (20a), a second vertical beam (20b), and a first horizontal beam (22) further comprising a second horizontal beam/lateral member (24) secured along a length of the first vertical beam on a first end and the second vertical beam on a second end (Fig. 2); and a user support/bench (40) rotationally engaging the second horizontal beam (Figs. 1, 2).

    PNG
    media_image2.png
    654
    487
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    613
    488
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workout station of Hockemeyer by including the second horizontal beam and rotational engagement of the user support of Knapp. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user support that “can be pivoted upward and secured within the space between the uprights 20a, 20b … for performing exercises with the safety cage 12 that do not require a bench or for storage,” as described by Knapp (Col. 8, lines 7-16).

	Regarding claim 3, the combination of Hockemeyer and Knapp as discussed with regards to claim 1 above teaches the workout station of claim 1, wherein the user support has a first in use position extending over the platform (Knapp: Fig. 1), and a second stored position (Knapp: Fig. 2).

	Regarding claim 4, the combination of Hockemeyer and Knapp as discussed with regards to claim 1 above teaches the workout station of claim 3, wherein the support structure comprises a stop configured to engage the user support and prevent rotation in one direction such that when the user support abuts the stop, the user support is in the first in use position (Knapp: See annotated Fig. 4 below. The stop abuts the bench 40 when the stop is an extended position as shown in Fig. 1.).

    PNG
    media_image4.png
    770
    526
    media_image4.png
    Greyscale


claim 12, Hockemeyer in view of Knapp teaches the workout station of claim 1, wherein the material property of the second portion of the three sections comprises a frictional surface (Hockemeyer: The surface of the second portion of the deck 30 has a coefficient of friction and is therefore a frictional surface.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer (US 2007/0155597) in view of Knapp (US 7,488,277) as applied to claim 1 above, and further in view of Harris et al. (US 6,357,616, hereinafter Harris).
	Regarding claim 10, Hockemeyer in view of Harris teaches the workout station of claim 1.
	Hockemeyer does not teach a support container.
	However, in a similar field of endeavor, Harris teaches an exercise device with a horizontal support bar (14) further comprising a support container/attachable holder (10) Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure of Hockemeyer in view of Knapp by attaching the attachable holder of Harris. One of ordinary skill in the art would have been motivated to make this modification in order to “keep all of the user’s personal belongings in front of them as they use the piece of exercise equipment,” as suggested by Harris (Col. 3, lines 44-46).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer (US 2007/0155597) in view of Knapp (US 7,488,277) as applied to claim 12 above, and further in view of Wehrell (US 4,863,163).
	Regarding claim 13, Hockemeyer in view of Knapp teaches the workout station of claim 12.
	Hockemeyer does not explicitly teach wherein the material property of the first and third portion comprises a lower frictional surface than compared to the frictional surface.
	However, in a similar field of endeavor, Wehrell teaches a workout station comprising a horizontal platform (10) comprising three sections (Fig. 2) wherein the material property of the first and third portion comprises a lower frictional surface than compared to the frictional surface (Fig. 2. Col. 4, lines 23-26: “The exercise area 12 may be … covered with a nonskid material.”). By modifying the platform of Hockemeyer by providing a nonskid material on the second portion, as taught by Wehrell, the first and third portions on either side of the second portion having the nonskid portion would have a lower frictional surface compared to the nonskid portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Hockemeyer to include the nonskid material of Wehrell with the predicted result of providing a user with different surfaces that would provide them with more exercise options thus reducing the amount of equipment the user may need to perform specific exercises (see MPEP 2141(III)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer (US 2007/0155597) in view of (US 7,488,277) as applied to claim 1 above, and further in view of Wehrell (US 4,863,163).
	Regarding claim 15, Hockemeyer in view of Knapp teaches the workout station of claim 1.
	Hockemeyer does not teach wherein the horizontal platform is padded.
	However, in a similar field of endeavor, Wehrell teaches a workout station comprising a horizontal platform (10) wherein the horizontal platform is padded (Fig. 2. Col. 4, lines 23-26: “The exercise area 12 may be cushioned…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Hockemeyer by including the cushioning of Wehrell with the predicted result of providing a user with a padded surface that is more comfortable on the user’s feet during a standing exercise and/or provides the user a comfortable surface to lie down on for exercises such as crunches (see MPEP 2141(III)).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784